DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-2, 4, and 5  in the reply filed on 7/20/22 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaga et al. (JP 5446722).
With respect to claim 1, Kaga et al. teach a method for producing a conductive member module having a pair of conductive members 2,2a,2b,5 formed in a plate shape and facing each other, and a sealing part 3 for sealing the pair of conductive members, the method comprising performing (see figs. 1-16, English abstract, and translated description):  
an accommodation step of accommodating the pair of conductive members in a molding die in a state of being separated from each other, 
a sealing step of injecting a fluid resin into the die to seal the pair of conductive members, and 
an extraction step of extracting the conductive member module from the die;  
wherein in the accommodation step, the individual conductive members are held in the die while they are sandwiched in a facing orientation of the pair of conductive members by outer support members 18 (top 18 of fig. 5) abutting outer surfaces (top) of the conductive members in the facing orientation, and inner support members (2nd bottom 19 from left of fig. 5) abutting inner surfaces (bottom) of the conductive members in the facing orientation, 
outer recesses (the area occupies by top 18 of fig. 5) are formed in the outer surfaces by the outer support members, 
inner recesses (the area occupies by 2nd bottom 19 from left of fig.5) are formed in the inner surfaces by the inner support members, and 
the outer recesses are deeper in the facing orientation than the inner recesses.  
With respect to claim 4, Kaga et al. teach wherein the outer support members and the inner support members are formed separately from the die.  
With respect to claim 5, Kaga et al. teach wherein at least either the outer support members or the inner support members also serve as release pins for releasing the conductive member module from the die in the extraction step.  

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814